COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-473-CV
 
IN RE MAIN ST. TRAVEL CENTER OF MONSEY, INC.                  RELATORS
AND BEN WEBER
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and writ of prohibition and is of the opinion
that relief should be denied. 
Accordingly, relators=
petition for writ of mandamus and writ of prohibition is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
DAUPHINOT, LIVINGSTON, and MCCOY, JJ. 
 
DELIVERED: 
December 29, 2008    
 




    [1]See
Tex. R. App. P. 47.4.